 1

 2

 3

 4

 5

 6

 7

 s                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

it ~ LTIVITED STATES OF AMERICA,              Case No. ('iQ,, l~ .063~,~ ~~-(~
12
                       Plaintiff,
                                              ORDER OF DETENTION AFTER
13
           v.                                 HEARING
14                                            [Fed.RCrim.P. 32.1(A)(6);
                                              18 U.S.C. § 3143(A)]
15
      My~,~lar~d~,
16
                       Defendant.
1~
is
19         The defendant having been arrested in this District pursuant to a warrant
20   issued b the United States District Court for the   w                ~    ~ , (n ~ ~
21   for alleged violations) of the terms and conditions of his               [probation]
22   [ pervised release ;and
23                    having conducted a detention hearing pursuant to Federal Rule of
24   Criminal Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a),
25         The Court finds that:
26   A.   ()     The defendant has not met his/her burden of establishing by clear and
27         convincing evidence that he/she is not likely to flee if released under 18 ~
2s         U.S.C. § 3142(b)or (c). This finding is based on               ~~1~`~~kY •       j
 1

 2

 3

 4           and/or
 5     B. <~       The defendant has not met his/her burden of establishing by clear and
 6           convincing evidence that he/she is not likely to pose a danger to the safety of
             any other person or the community if released under 18 .S.C. § 3142(b) or
 a          (c). This finding is based on:
 9

10

11

12

13           IT THEREFORE IS ORDERED that the defendant be detained pending the
14     further revocation proceedings.
15

16     Dated:   s!-Y ~ d y 1
17

~8                                                    r~
19
                                                  ALEXANDER F. MacKINNON
20                                           IJIVITED STATES MAGISTRATE JUDGE
al
as i
23

24

25

26

27

2:8

                                                2
